DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta 20190102311 herein Gupta in view of Iyer 20180314540 herein Iyer.
Per claim 1, Gupta discloses: a host comprising a processing unit, a home agent (HA), (fig. 2a CPU 210) and an accelerator application; and an accelerator device communicatively coupled to the host, wherein the accelerator device comprises a request agent (RA) configured to perform at least one accelerator function, a slave agent (SA), and local memory, wherein the local memory is part of a same coherent domain as the processing unit in the host, (fig, 2a; [0079] As shown in FIG. 2a, apparatus 202 may include an accelerator 220 operatively coupled to CPU 210. Accelerator 220 may include an accelerator engine 222 operative to perform functions (for instance, calculations, and/or the like) offloaded by CPU 210. Accelerator 220 may include an accelerator caching agent 224 and a memory agent 228. ) 
Gupta discloses device /host bias wherein certain addresses requested is offloaded to the accelerator as discloses in ¶0103 but does not specifically disclose: wherein the accelerator application is configured to transfer ownership of a data set from the HA to the accelerator device, wherein the accelerator device is configured to: store a latest copy of the data set into the local memory, service a memory request from the RA using the SA, and transfer ownership of the data set back to the HA.
However, Iyer discloses: wherein the accelerator application is configured to transfer ownership of a data set from the HA to the accelerator device, (¶0070; Additionally, proxy server 602 may be configured to receive other I/O requests which it cannot handle itself (e.g., I/O write requests to storage, non-cached read requests, etc.), and forward such I/O requests to I/O accelerator device 250 which may further forward the I/O request to storage virtual appliance 110 for further processing and response. Accordingly, with respect to certain I/O requests, proxy server 602 may emulate to hypervisor 104 the functionality of I/O accelerator device 250 ) wherein the accelerator device is configured to: store a latest copy of the data set into the local memory, service a memory request from the RA using the SA, and transfer ownership of the data set back to the HA (¶0057; Application 202 may issue a write operation to a file that storage virtual appliance 110 provides access to via SVA I/O drivers 212. I/O 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Gupta’s accelerator and Iyer’s ability to offload I/O requests because Iyer’s DMA offloading improves data throughput and reduce workload of the subsystems (¶0033).
Per claim 2, Gupta discloses: wherein the accelerator application is configured to identify the data set, wherein the data set is a subportion of a memory block or memory page (¶0089; In some embodiments, the bias information 338 may include a bias indicator with a value indicating the active bias (for instance, 0=host bias, 1=device bias). In some embodiments, the bias information 338 and/or bias indicator may be at various levels of granularity, such as memory regions, page tables, address ranges, and/or the like. For instance, bias information 338 may specify that certain memory pages are set for device bias, while other memory pages are set for host bias; examiner notes that depending on the bias for the particular address range the request to the address is sent to the accelerator).
Per claim 3, Gupta discloses: wherein after transferring ownership of the data set from the HA to the accelerator device, a remaining portion of the memory block or the memory page continues to be homed by the HA (¶0089; In some embodiments, the bias information 338 may include a bias indicator with a value indicating the active bias (for instance, 0=host bias, 1=device bias). In some embodiments, the bias information 338 and/or bias indicator may be at various levels of granularity, 
Per claim 4, Gupta discloses: wherein servicing the memory request from the RA using the SA is performed without receiving permission from the HA (¶103 In some embodiments, in device bias mode, CPU 510 requests to attached memory may be completed as though they were issued as "uncached" requests. In general, data of uncached requests during device bias mode is not cached in the CPUs cache hierarchy. In this manner, accelerator 520 is allowed to access data in accelerator memory 522 during device bias mode without consulting coherence controllers 530 of CPU 510).
Per claim 5, Iyer discloses: wherein the processing unit comprises a cache, wherein the cache stores a modified version of the data set (¶0070; In operation, proxy server 602 may intercept I/O requests (e.g., read requests, communication protocol handshakes, etc.) and process such I/O requests to determine if I/O can be handled (e.g., processed and responded to) by the proxy server 602 or whether the I/O request requires handling by storage virtual application 110. For example, proxy server 602 may be configured to receive a read request (e.g., from application 202 via guest OS 108), determine whether data responsive to the read request is stored in a local cache 604 (as may be the case with file system metadata), and if so, respond to the read request with the relevant data; examiner notes that while example given is a read, in the case of a write, coherency is maintained with an response similar to a the read).
Per claim 6, Gupta discloses: wherein the accelerator device is configured to: transmit, after ownership of the data set has been transferred to the accelerator device, a flush command to the HA instructing the processing unit to flush the cache so that the modified version of the data set is moved into the local memory (¶0107 In some embodiments, a change in the bias indicator may be 
Per claim 7, Gupta discloses: wherein the processing unit is configured to, in response to the flush command, one of: invalidate the modified version of the data set in the cache; and keep a cached clean copy of the modified version of the data set for future low- latency re-reference (¶0107 In some embodiments, a change in the bias indicator may be accompanied by a cache flushing operation in host processor 445. In various embodiments, a cache flushing operation may be required for a transition from host bias mode to device bias mode, but may not be required for a transition from device bias mode to host bias mode. Further, ¶0075 In some embodiments, cache coherence process 152 may include one or more standard cache coherence techniques, functions, methods, processes, elements (including hardware or software elements), protocols, and/or the like performed by processor 110. In general, cache coherence process 152 may include a standard protocol for managing the caches of a system so that no data is lost or overwritten before the data is transferred from a cache to a target memory. Non-limiting examples of standard protocols performed or supported by cache coherence 
Per claim 8, Gupta discloses: wherein the accelerator application is configured to: transmit, before ownership of the data set has been transferred to the accelerator device, a flush command to the HA instructing the processing unit to flush the cache so that the modified version of the data set is moved into the local memory (¶0075 In some embodiments, cache coherence process 152 may include one or more standard cache coherence techniques, functions, methods, processes, elements (including hardware or software elements), protocols, and/or the like performed by processor 110. In general, cache coherence process 152 may include a standard protocol for managing the caches of a system so that no data is lost or overwritten before the data is transferred from a cache to a target memory. Non-limiting examples of standard protocols performed or supported by cache coherence process 152 may include snoop-based (or snoopy) protocols, write invalidate protocols, write update protocols, directory-based protocols, hardware-based protocols (for instance, a modified exclusive shared invalid (MESI) protocol), private memory-based protocols, and/or the like).
Per claim 9, Gupta discloses: wherein the accelerator application is configured to: transmit, before ownership of the data set has been transferred to the accelerator device, an invalidate command to the HA instructing the processing unit to invalidate the cache (¶0075 In some embodiments, cache coherence process 152 may include one or more standard cache coherence techniques, functions, methods, processes, elements (including hardware or software elements), protocols, and/or the like performed by processor 110. In general, cache coherence process 152 may include a standard protocol for managing the caches of a system so that no data is lost or overwritten 
Claims 10-12 are the device claims corresponding to the system claims 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4.
Per claim 13, Gupta discloses: wherein the accelerator device is configured to communicate with the host using a coherent interconnect protocol to extend a coherent domain of the host to include the memory and the SA in the accelerator device (¶0103; intra device protocol).
Claims 14-20 are the method claims corresponding to the system claims 1-9 and are rejected under the same reasons set forth in connection with the rejection of claims 1-9.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138